Citation Nr: 0300355	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  93-04 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than February 
24, 1998, for a grant of a 60 percent rating for status 
post L4 laminectomy, with L5 foraminotomy.

2.  Entitlement to an effective date earlier than February 
24, 1998 for a grant of a total rating based on individual 
unemployability due to service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1977.  

By a decision entered in March 1992, the RO denied the 
veteran's claim for a rating in excess of 10 percent for 
service-connected spondylogenic back pain.  Subsequently, 
by a separate decision entered in April 1992, the RO 
denied his claim for a temporary total rating based on 
surgery performed during a period of hospitalization in 
February 1992.

In December 1994, the Board remanded the case to the RO 
for additional development.  The Board also referred to 
the RO the issue of the veteran's entitlement to TDIU.  

By a decision entered in March 1997, the RO found that the 
L4 laminectomy and L5 foraminotomy were related to the 
veteran's service-connected back pain.  The RO re-
characterized his service-connected low back disability as 
status post L4 laminectomy with L5 foraminotomy; increased 
the evaluation for that disability from 10 to 20 percent, 
effective from December 9, 1991; and granted a temporary 
total rating for the period February 24 to April 30, 1992.  
In November 1997, the RO further increased the rating for 
the low back disability to 40 percent, effective from 
December 9, 1991, and denied TDIU.  The veteran appealed 
the denial of TDIU, and the case was returned to the Board 
in September 1998.  

In December 1998, the Board remanded to the RO for further 
development the two issues remaining in appellate status 
(entitlement to an evaluation in excess of 40 percent for 
status post laminectomy at L4 with an L5 foraminotomy and 
entitlement to TDIU).  Thereafter, by a decision entered 
in February 2000, the RO increased the rating for the 
veteran's low back disability to 60 percent (the maximum 
rating available under 38 C.F.R. § 4.71a, Diagnostic Code 
5293), effective from February 24, 1998.  The RO also 
granted TDIU effective from that same date.  The veteran 
appealed, expressing dissatisfaction with the effective 
date of those awards, and the case was returned to the 
Board in October 2000.  

In July 2001, the Board remanded the case for additional 
development, including scheduling the veteran for a 
hearing at the RO.  The case was returned to the Board in 
August 2002.  Later in August 2002, the Board remanded the 
case to the RO in order to provide the veteran the 
opportunity to appear before a Member of the Board at a 
hearing at the RO.  

On September 26, 2002, the veteran appeared and offered 
testimony at a hearing before the undersigned Member of 
the Board, sitting in Travel Board status at Montgomery, 
Alabama.  A transcript of the hearing is of record.  The 
appeal was received at the Board in October 2002.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by 
the RO.  

2.  On December 9, 1991 a claim was received for an 
increased rating for a low back disorder along with VA 
clinical records documenting hospital admission and 
treatment for severe recurrence of low back symptoms in 
December 1991; the reported diagnosis was herniated lumbar 
disc.  This communication also served as a claim for total 
rating.

3.  It is factually ascertainable than an increase in the 
service connected back disability occurred on November 21, 
1991.

4.  The veteran's service connected back disability 
precluded suitable gainful employment as of November 21, 
1991.


CONCLUSIONS OF LAW

1.  The requirements for an effective date of December 9, 
1991 for the assignment of a 60 percent rating for status 
post L4 laminectomy, with L5 foraminotomy, have been met.  
38 U.S.C.A. §§ 1155, 5110 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.400(o)(2), 4.71a, Diagnostic Code 5293 (2002).  

2.  The criteria for an effective date of December 9, 1991 
for a grant of a total disability rating based upon 
individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. § 5110; 38 C.F.R. 
§§ 3.400, 4.16(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background.

The veteran's initial claim for benefits was a VA Form 21-
526e, Veteran's Application for Compensation or Pension, 
received in March 1977.  The disability for which benefits 
were sought was listed as a "back injury."  This claim for 
benefits was adjudicated in a May 1977 rating decision, 
which granted service connection for mild lumbosacral 
strain, evaluated as noncompensably disabling, effective 
from February 3, 1977 (the day following the veteran's 
separation from service).  The veteran was informed of 
this decision and of his appellate rights, but he did not 
appeal that determination.  

By a rating action in July 1981, the RO recharacterized 
the veteran's service-connected back disorder as 
spondylogenic back pain, and increased the rating from 0 
to 10 percent, effective December 15, 1980.

In December 1988, the Board issued a decision denying the 
veteran's claim for a rating in excess of 10 percent for 
his service-connected spondylogenic back pain.  

In December 1991, the Veteran submitted a statement in 
support of claim (VA Form 21-4138), wherein he requesting 
that VA re-evaluate the 10 percent rating assigned for his 
service-connected lumbosacral strain.  In his statement, 
the veteran indicated that doctors had informed him that 
he had "a slipped disc" that was impinging on the nerve 
affecting his lower extremities.

A VA hospital discharge summary, shows that the veteran 
was admitted on December 2, 1991 with a 17 year history of 
persistent low back pain and lower extremity pain dating 
from a lifting accident in service.  It was noted that one 
and a half weeks prior to his current admission, the 
veteran twisted his back and had a severe recurrence of 
low back and lower extremity pain with muscular sensory 
deficits and reflex changes highly suggestive of a central 
disc at the L-4/L-5 level with the findings more severe on 
the right than the left.  

His complaints consisted of numbness and tingling in both 
legs, and legs giving way on walking.  He was treated with 
bedrest, pelvic traction, medication and physical therapy 
with minimal improvement.  The discharge diagnosis was 
herniated lumbar disc.  

Another VA discharge summary, indicates that the veteran 
was hospitalized in February 1992 with a diagnosis of L4 
lumbar stenosis with lumbar claudication.  On examination, 
he had diminished sensation in L5 and S1 bilaterally, 
right greater than left.  He had trace knee jerks, 2/4-
ankle jerk on the right, 1/4 ankle jerk on the left.  MRI 
scan showed a large central L4-5 bulging disk with spinal 
stenosis.  It was felt that he had bilateral 
radiculopathies and neurogenic claudication.  The veteran 
underwent an L4 complete laminectomy and bilateral L5 
foraminotomy.  

During a hearing before RO personnel in July 1992, the 
veteran testified that he had constant back pain that 
tended to radiate into his legs.  The veteran reported 
that the back pain became so bad that he had to quit his 
job.  

The veteran was afforded a VA examination in August 1992, 
at which time it was noted that he was last employed as a 
maintenance worker at a trailer part in November 1991 but 
was unable to work following that date because of low back 
symptoms.  It was also reported that the veteran had a 
lumbar laminectomy in February 1992; however, he indicated 
that he had continued to have some back pain and severe 
pain in the right lower extremity.  

On physical examination, posture and gait were normal.  
Heel walking was performed fairly well, but the veteran 
was unable to walk on his toes well.  There was a 3-inch 
longitudinal surgical scar at the lumbar spine.  There was 
no tenderness to palpation over the ventral column and no 
paraspinous muscle spasm was evident.  Range of motion 
revealed a forward flexion to 60 degrees, backward 
extension to 25 degrees, lateral flexion to 20 degrees, 
and rotation to 35 degrees.  There was normal strength in 
the lower extremities and there was no evidence of muscle 
atrophy noted at either lower extremity.  Patellar 
reflexes were sluggish and could not be measured at either 
knee.  Achilles tendon reflexes were absent at the right 
ankle.  Straight leg raising produced some back pain at 45 
degrees on the right, and was normal to 90 degrees without 
sciatic pain on the left.  X-ray study of the lumbar spine 
was normal except for evidence of a laminectomy at L4.  
The impression was history spinal stenosis, L4; and 
residuals, L4 laminectomy and bilateral L5 laminotomy.  

A Social Security Administration decision, dated in 
October 1993, determined that the veteran had not 
performed any substantial gainful activity since November 
21, 1991 as a result of his back disorder.  It was 
determined that the veteran's impairments prevented him 
from performing even sedentary work on a sustained basis 
because of severe chronic pain and effects of medications 
which cause him to be drowsy and sleepy.  

Medical records dated from December 1980 through March 
1995, show that the veteran had received periods of 
hospitalization, clinical evaluation and treatment for 
chronic back pain.  A treatment report dated in November 
1991 noted that the veteran was seen for complaints of 
sudden back pain; the assessment was herniated nucleus 
pulposus, L5-S1, central; he was told that he had "a 
slipped disc" and put on medication.  A treatment note 
dated in June 1992 reported an impression of early 
degenerative arthritis of the spine.  During a clinical 
visit in August 1992, it was noted that the veteran was 
status post L4 complete laminectomy and bilateral L5 
foraminotomy in February 1992.  Since surgery, he had had 
chronic back pain that radiated down the right leg, and 
pain was worse on walking.  

In a medical opinion, issued in October 1995, a VA 
orthopedic specialist stated that the present L4 
laminectomy and bilateral L5 foraminotomy were related to 
the veteran's original service-connected back condition.

By a rating action of March 1997, the RO recharacterized 
the veteran's service-connected disability as status post 
L4 laminectomy with L5 foraminotomy, and increased the 
evaluation from 10 percent to 20 percent, effective 
December 9, 1991.  Received in June 1997 was a letter from 
the veteran wherein he disagreed with the rating assigned.  

By a rating action of November 1997, the RO increased the 
evaluation for the veteran's service-connected back 
disorder from 20 percent to 40 percent, effective December 
9, 1991.  

At his hearing  before the undersigned in September 2002, 
the veteran testified that since undergoing back surgery 
in February 1992; his back became progressively worse to 
the point that he could hardly walk.  The veteran 
indicated that he last worked in 1991, at which time he 
worked as a diesel mechanic.

II.  Duty to assist.

Initially, the Board notes that during the pendency of the 
appeal the VCAA was enacted.  This liberalizing law is 
applicable to the veteran's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement 
the provisions of the law, VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations 
essentially eliminate the requirement that a claimant 
submit evidence of a well-grounded claim, and provide that 
VA will assist a claimant in obtaining evidence necessary 
to substantiate a claim.  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The record reflects that the veteran was sent a letter in 
September 2001 which explained, among other things, the 
VCAA and what evidence was needed to substantiate his 
claims.  The letter also explained what evidence he was 
responsible for obtaining.  Further, the record reflects 
that during the course of this appeal, the veteran was 
provided with a statement of the case and supplemental 
statements of the case, which provided additional 
notification of the information and medical evidence 
necessary to substantiate his claim.

Therefore, the veteran has been advised of the evidence 
necessary to substantiate his claims and evidence relevant 
to the claim has been properly developed.  As such there 
is no further action that could assist the veteran in 
substantiating his claim.  

III.  Legal analysis.

A.  Entitlement to an Earlier Effective Date for status 
post L4 laminectomy with L5 foraminotomy.

If an increase in disability occurred within one year 
prior to the claim, the increase is effective as of the 
date the increase was "factually ascertainable."  If the 
increase occurred more than one year prior to the claim, 
the increase is effective the date of claim.  If the 
increase occurred after the date of claim, the effective 
date is the date of increase.  38 U.S.C.A. 5110(b)(2); 
Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 
(o)(1)(2); VAOPGCPREC 12-98 (1998).  In making this 
determination the Board must consider all of the evidence, 
including that received prior to previous final decisions.  
Hazan v. Gober, 10 Vet App 511 (1997).

Disability ratings are assigned in accordance with the 
VA's Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  

The veteran's low back disorder is rated under Diagnostic 
Code 5293.  This code provides a noncompensable evaluation 
for postoperative, cured intervertebral disc syndrome; a 
10 percent evaluation for mild intervertebral disc 
syndrome, a 20 percent evaluation for moderate 
intervertebral disc syndrome with recurring attacks, a 40 
percent evaluation for severe intervertebral disc syndrome 
with recurring attacks with intermittent relief, and a 60 
percent evaluation for persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
5293.  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to 
pain supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  
38 C.F.R. § 4.40.  Inquiry must also made as to weakened 
movement, excess fatigability, incoordination, and 
reduction of normal excursion of movements, including pain 
on movement.  38 C.F.R. § 4.45.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to 
at least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons 
or ligaments, or crepitation within the joint structures 
should be noted carefully as points of contact which are 
diseased.  38 C.F.R. § 4.59.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

In this case, the evidence reflects that, on December 9, 
1991, VA received the veteran's application for increased 
disability compensation for his service-connected low back 
disability.  The hospital summaries and Social Security 
records show that the disability increased as a result of 
an injury on November 21, 1991.  VA has recognized the 
additional disability as being part of the service 
connected back condition.

Since the increase in disability was factually 
ascertainable on November 21, 1991, and since that date is 
within one year of his claim for increase, the proper 
effective date for the grant of the 60 percent evaluation 
is November 21, 1991.


B.  Entitlement to an Earlier Effective Date for TDIU.  

Total disability ratings for compensation based on 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided 
at least one disability is ratable at 40 percent or more, 
and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Where these 
percentage requirements are not met, entitlement to the 
benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. § 4.16(b).  

A TDIU claim is a claim for increased compensation, and 
the effective date rules for increased compensation apply 
to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

The veteran's formal claim for a TDIU rating was not 
received by the RO until June 1997.  

However, if a veteran submits evidence of a medical 
disability (for which he is in turn awarded service 
connection), makes a claim for the highest rating 
possible, and submits evidence of unemployability, as the 
veteran has in this case, VA must consider a TDIU rating, 
even if not specifically requested by the veteran.  
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In this case, on December 9, 1991, the veteran filed a 
claim seeking an increased rating for his service-
connected low back disorder.  He has sought the highest 
possible rating, and there is evidence of unemployability.  
Therefore, the December 9, 1991 communication must also be 
viewed as a claim for TDIU.

The undisputed record shows that the veteran has not 
worked since November 21, 1991, due to the effects of his 
service connected low back disability.  He met the 
percentage requirements for TDIU as of that date.  Since 
November 21, 1991 is within one year of the date of claim, 
the proper effective date for the grant of TDIU is 
November 21, 1991.


ORDER

An effective date of December 9, 1991, for a 60 percent 
disability evaluation for status post L4 laminectomy, with 
L5 foraminotomy is granted.  

An effective date of December 9, 1991 for an award of a 
TDIU is granted.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

